                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF KENTUCKY
                  SOUTHERN DIVISION at PIKEVILLE


THOMAS MARTIN MULLINS,           )
                                 )
     Plaintiff,                  )            Civil Case No.
                                 )           7:18-cv-002-JMH
v.                               )
                                 )         MEMORANDUM OPINION
                                 )              AND ORDER
NANCY A. BERRYHILL, ACTING       )
COMMISSIONER OF SOCIAL           )
SECURITY,                        )
                                 )
     Defendant.

                                ***

     This matter is before the Court on Plaintiff’s Motion for

Extension of Time to Submit Memorandum [DE 11] and Plaintiff’s

Motion to Amend Complaint and Motion to Remand [DE 12]. Having

considered the matter fully, and being otherwise sufficiently

advised, the Court will grant Plaintiff’s Motion for Extension of

Time to Submit Memorandum [DE 11] and deny Plaintiff’s Motion to

Amend Complaint and Motion to Remand [DE 12].

              A. FACTUAL AND PROCEDURAL BACKGROUND

     On January 4, 2018, Plaintiff brought this action arguing in

Paragraph V of his Complaint [DE 1] that Defendant’s determination

that Plaintiff was not disabled was not supported by substantial

evidence. [DE 1, at 2]. On April 19, 2018, Defendant filed an

answer contending, “Paragraph V of Plaintiff’s Complaint states a

legal conclusion to which no responsive pleading is required. To
the extent that the court deems a responsive pleading is necessary,

defendant denies paragraph V.” [DE 9, at 1]. Pursuant to the

Court’s April 19, 2018 Standing Scheduling Order [DE 10], Plaintiff

was directed to “move for summary judgment or judgment on the

pleadings within sixty (60) days.” [DE 10, at 2]. Additionally,

the Court’s Standing Scheduling Order [DE 10] states, “Extensions

of time, expansions of page limitations, or permission to file

additional briefs may be granted only if good cause is shown.” Id.

at 4.

        On June 20, 2018, instead of moving for summary judgment or

judgment on the pleadings, Plaintiff filed the present Motion for

Extension of Time in Order to Submit Memorandum [DE 11] asserting,

“[C]ounsel has had to relocate this law practice which interrupted

his ability to properly prepare Mr. Mullins’ [sic] memorandum and

have delayed our ability to complete our arguments on Mr. Mullins’

[sic] behalf.” [DE 11, at 1]. On August 13, 2018, Plaintiff filed

the present Motion to Amend Complaint and Motion to Remand [DE

12], and on October 3, 2018, Defendant filed a Response [DE 14] in

opposition to Plaintiff’s Motion [DE 12], both of which shall be

discussed further herein.


                            B. DISCUSSION

        Before considering whether to grant Plaintiff’s Motion for

Extension of Time in Order to Submit Memorandum [DE 11], the Court



                                  2
will first determine whether Plaintiff’s Motion to Amend Complaint

and Motion to Remand [DE 12] should be granted.


  1. PLAINTIFF’S MOTION TO AMEND COMPLAINT AND MOTION TO REMAND

      Plaintiff    “moves      this   Court   for   a   Motion    to   amend   its

complaint to reflect that the denial issued claim issued in 2017

was issued by an ALJ who was not properly appointed.” [DE 12, at

1]. Plaintiff declares, “[T]hus the denial decision was invalid

because the presiding ALJ had not been properly appointed as set

forth under the Appointments Clause.” Id. (citing Lucia v. S.E.C.,

138   S.Ct.   2044       (2018)).     Aside    from     this     unsubstantiated

declaration, Plaintiff fails to provide any further discussion or

argument. Instead, Plaintiff states the following:


      I believe that Justice Kagan [in Lucia] does a more than
      adequate job of explaining why the presiding Social
      Security ALJ in Plaintiff’s administrative case would be
      deemed to be an “officer” of the United States and thus
      subject to the requirements of the Appointment Clause,
      and serve as a compelling basis for a Motion for Remand
      under Sentence Six(6) under 42 U.S.C. § 405(g).
           Further, the Sixth Circuit recently in Jones
      Brothers v. Secretary of Labor, Case No. 17-3483 (6th
      Cir. 7/31/2018) [sic] showed the broad application of
      the Lucia decision to other administrative proceedings
      beyond that of the S.E.C. litigation.

[DE 12, at 1]. “[I]ssues adverted to in a perfunctory manner,

unaccompanied     by    some   effort   at    developed   argumentation,       are

deemed waived.         It is not sufficient for a party to mention a

possible argument in the most skeletal way, leaving the court to

. . . put flesh on its bones.”              Vasquez v. Astrue, No. 6:12–CV–

                                        3
125–KSF, 2013 WL 1498895, at *6 (E.D. Ky. Apr. 11, 2013) (citing

McPherson v. Kelsey, 125 F.3d 989, 995–96 (6th Cir. 1997)); see

also Hollon ex rel. Hollon v. Comm’r of Soc. Sec., 447 F.3d 477,

491 (6th Cir. 2006).

     Here, Plaintiff does not even bother to “mention a possible

argument in the most skeletal way.” Id. Instead, Plaintiff merely

cites Lucia, a Supreme Court of the United States Opinion delivered

by Justice Elena Kagan, and Jones Brothers, a Sixth Circuit Court

of Appeals Opinion, which Plaintiff fails to properly cite, that

found the Lucia Opinion extended to administrative proceedings

before the Mine Commission. In essence, Plaintiff is telling the

Court to go fetch and piece together what Plaintiff’s argument is

based on nothing more than Plaintiff’s direction to look at the

Lucia Opinion. [DE 12, at 1 (citing Lucia, 138 S.Ct. 2044; Jones

Brothers v. Secretary of Labor, 898 F.3d 669 (6th Cir. 2018))].

The Court will not fetch. It is Plaintiff’s responsibility to

develop an argument, and citing a couple of cases and telling the

Court to agree with them with no supporting argument for why the

cases are applicable to the present case is not a developed

argument. If Plaintiff wished to argue the Lucia Court’s decision

extends to the Social Security Administration’s administrative law

judges, Plaintiff should have done so in a non-perfunctory manner.

As a result, the arguments that Plaintiff has attempted to make in



                                4
his Motion to Amend Complaint and Motion to Remand [DE 12] are

waived.

        Moreover, even if Plaintiff’s arguments were not waived, the

Lucia and Jones Brothers decisions do not support Plaintiff’s

presumed     argument       that   remand    is   appropriate      because    the

administrative law judge presiding over his claim was an inferior

officer under the Appointments Clause who was not constitutionally

appointed under that clause. As Defendant correctly asserts in its

Response [DE 14] to Plaintiff’s Motion [DE 12], “[T]he Supreme

Court made plain in Lucia that only parties that make ‘timely

challenge[s]’       under    the   Appointments     Clause   are   entitled   to

relief, necessarily suggesting that the failure to make a ‘timely’

challenge precludes relief.” [DE 14, at 5 (citing Lucia, 138 S.Ct.

at 2055)(quoting Ryder v. United States, 515 U.S. 177, 182–183

(1995) (“‘[O]ne who makes a timely challenge to the constitutional

validity of the appointment of an officer who adjudicates his case’

is entitled to relief.”))]. Furthermore, in Jones Brothers, the

Sixth Circuit Court of Appeals found the plaintiff forfeited its

Appointments Clause argument by failing to present it before the

Mining Commission. Jones Brothers, 898 F.3d at 677. However, the

Sixth     Circuit    Court    of   Appeals   also    found   the    plaintiff’s

forfeiture should be excused because while Plaintiff failed to

expressly present his Appointments Clause argument before the

Mining Commission, the plaintiff said the following before the

                                        5
Mining Commission: “‘In addition to the arguments set forth below,

Jones Bros. also recognizes that there is currently a split among

the Circuit Courts of Appeal as to whether administrative law

judges,   who   are   not   appointed   by   the   President,   may

constitutionally decide cases brought before them.’” Id. at 678

(citation omitted). Accordingly, the Jones Brothers Court held,

“That is a reasonable statement from a petitioner who wishes to

alert the Commission of a constitutional issue but is unsure (quite

understandably) just what the Commission can do about it.” Id.

     Unlike the plaintiff in Jones Brothers or a plaintiff who

presents a timely challenge before a commission, in the present

case, Plaintiff has not alleged that he either presented his

Appointments Clause argument at his social security hearing or

even mentioned the Appointments Clause at the hearing. Instead,

after the decisions in Lucia and Jones Brothers, Plaintiff filed

the present Motion to Amend Complaint and Motion to Remand [DE 12]

attempting to argue the Appointments Clause entitles him to relief.

Therefore, Plaintiff’s challenge under the Appointments Clause is

untimely, he forfeited this claim, and Plaintiff’s forfeiture

should not be excused. Accordingly, the Court will deny Plaintiff’s

Motion to Amend Complaint and Motion to Remand [DE 12].




                                 6
 2. PLAINTIFF’S MOTION FOR EXTENSION OF TIME IN ORDER TO SUBMIT
                           MEMORANDUM

     Since    the   Court   will    deny       Plaintiff’s    Motion      to   Amend

Complaint and Motion to Remand [DE 12], and Plaintiff’s Motion for

Extension of Time in Order to Submit Memorandum [DE 11] complies

with the Court’s Standing Scheduling Order [DE 10] by showing good

cause for why an extension should be granted, the Court will grant

Plaintiff’s Motion for Extension of Time in Order to Submit

Memorandum [DE 11].

                                 C. CONCLUSION

     For the foregoing reasons,

     IT IS ORDERED as follows:

     (1)     Plaintiff’s Motion to Amend Complaint and Motion to

             Remand [DE 12] is DENIED;

     (2)     Plaintiff’s Motion for Extension of Time in Order to

             Submit Memorandum [DE 11] is GRANTED;

     (3)     Plaintiff   shall     FILE       either   a   motion   for    summary

             judgment or judgment on the pleadings no later than April

             5, 2019; and

     (4)     Defendant’s counter-motion or response to Plaintiff’s

             motion for summary judgment and all other deadlines

             shall be due pursuant to the deadlines found in the

             Court’s Standing Scheduling Order [DE 10].


     This the 25th day of March, 2019.

                                          7
8
